PER CURIAM.
We affirm the denial of the appellant’s postconviction motion brought pursuant to Florida Rule of Criminal Procedure 3.800(a). However, we remand for the correction of the judgment to reflect the proper classification of the appellant’s convictions of armed robbery as first-degree felonies punishable by life. See Muyico v. State, 50 So.3d 1227 (Fla. 4th DCA 2011) (denying a rule 3.800(a) motion raising a claim of the improper reclassification of robbery with a firearm to a life felony, but remanding for correction of the judgment to reflect that the offense was a first-degree felony punishable by life). Appellant need not be present for the correction of this error.
AFFIRMED but REMANDED to correct the written sentence in case number 1981-CF-5100 to reflect the classification of both offenses as first-degree felonies punishable by life.
THOMAS, MARSTILLER, and MAKAR, JJ., concur.